Title: To James Madison from John Ridgely, 6 January 1806 (Abstract)
From: Ridgely, John
To: Madison, James


                    § From John Ridgely. 6 January 1806, “Tripoli in the West.” “I enclose for your information a list of the cruisers belonging to this Regency.
                    
                    “When I was left here by Colo. Lear charged with the affairs of the United States, I had neither expectation or wish that the appointment would be confirmed. In my several communications to you I have avoided expressing such a desire; because situations and emergencies might occur which from the nature of my education and pursuits it could not be expected I should be qualified to meet; as well as private reasons which would render my residence here peculiarly comfortless. I look forward with anxious expectat⟨ion⟩ to […] arrival of the Gentleman whom the President of the United States shall honor with this appointment.”
                